Citation Nr: 0635336	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  04-26 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability. 

2.  Entitlement to service connection for a left wrist 
disability. 

3.  Entitlement to an initial evaluation in excess of 20 
percent for a lumbar spine disability. 

4.  Entitlement to an initial evaluation in excess of 10 
percent for a cervical spine disability.  

5.  Entitlement to an initial evaluation in excess of 10 
percent for hepatitis B.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from August 1982 to August 
2002.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia.  

The issues of entitlement to an initial evaluation in excess 
of 20 percent for a lumbar spine disability, entitlement to 
an initial evaluation in excess of 10 percent for a cervical 
spine disorder, and entitlement to an initial evaluation in 
excess of 10 percent for hepatitis B, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  The veteran had bilateral knee complaints in service, but 
does not have a current bilateral knee disability. 

2.  The veteran had a ganglion cyst removed from his left 
wrist in service but does not have a current left wrist 
disability. 


CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).   

2.  A left wrist disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service 
and, for some disorders, may be presumed if manifested to a 
compensable degree within the first post service year.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), 3.307, 3.309.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

A Bilateral Knee Disability

The service medical records show that the veteran complained 
of knee problems during service (See, e.g., service records 
dated in February 1998, June 2001, July 2001, November 2001, 
February 2002, May 2002).  On VA examination in November 
2002, the veteran reported having knee pain.  His knees were 
examined and the examiner noted motion of both knees to be 
from 0 to 140 degrees, with no subluxation, locking pain, 
joint effusion or crepitus.  X-rays were normal.  There was 
no diagnosis because there was no pathology upon which to 
base a diagnosis.  

A symptom such as pain, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  Medical evidence has not been submitted 
demonstrating that the veteran has a present bilateral knee 
disability.  The only evidence in this case of a present 
disability is the veteran's own opinion which is not 
competent for the purpose of providing a medical diagnosis.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998).  

Absent competent evidence of a present disability, the 
preponderance of the evidence is against the claim, there is 
no doubt to be resolved, and service connection is not 
warranted.  

A Left Wrist Disability  

The service medical records show that the veteran had a 
ganglion cyst removed from his left wrist in 1990.  (See May 
2002 examination report).  On VA examination in November 
2002, the veteran reported having left wrist joint pain.  His 
wrist was examined, and motion was as follows: dorsiflexion 
from 0 to 70 degrees; palmar flexion 0 to 80 degrees; radial 
deviation from 0 to 20 degrees; and ulna deviation from 0 to 
45 degrees.  It was noted by a comparison chart that all 
motion was normal.  X-rays were normal.  There was no 
diagnosis because there was no pathology upon which to base a 
diagnosis.    

A symptom such as pain, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  Medical evidence has not been submitted 
demonstrating that the veteran has a present left wrist 
disability.  The only evidence in this case of a present 
disability is the veteran's own opinion which is not 
competent for the purpose of providing a medical diagnosis.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998).  

Absent competent evidence of a present disability, the 
preponderance of the evidence is against the claim, there is 
no doubt to be resolved, and service connection is not 
warranted.  



Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's October 2002 letter described the evidence needed to 
support the veteran's claims for service connection and fully 
complied with the requirements noted above.  This was timely 
sent before the January 2003 denial.  On March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  In the present appeal, the veteran was not 
provided notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
issues on appeal; however, since the claims have been denied, 
the failure to notify regarding those matters is moot.  

The duty to assist the veteran has also been satisfied in 
this case.  The appellant has been examined and records have 
been submitted by the veteran.  He has not identified any 
records which could be pertinent to his claim that have not 
been secured.  There is no indication that there are any 
outstanding records that are pertinent to this claim.  




ORDER

Service connection for a bilateral knee disability is denied. 

Service connection for a left wrist disability is denied.   


REMAND

The veteran seeks increased initial ratings for his cervical 
and lumbar spine disorders.  He was last examined by VA in 
November 2002; however, the examination report does not 
contain sufficient information to adequately evaluate his 
disabilities under all applicable criteria.  

The veteran is also service connected for Hepatitis B, and he 
is seeking an increased initial rating for that disorder.  He 
was last examined for that disorder in November 2002.  
Sufficient information for rating purposes was not elicited 
during that examination.  

The VA's statutory duty to assist the veteran includes the 
duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (2006).  Since the last VA examinations 
are over four years old and do not address all criteria for 
rating the veteran's disabilities, a remand for reexamination 
is necessary.  

The appellant is hereby notified that if an examination is 
scheduled for him in conjunction with this appeal, it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Inform the veteran of the 
information and evidence needed to 
establish a disability rating and 
effective date for the issues on appeal 
as required by Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  Schedule the veteran for a VA 
examination(s) to evaluate his lumbar and 
cervical spine disorders.  The claim file 
must be made available to the examiner 
for review and the examination report 
must reflect that this has been 
accomplished.  All indicated tests and 
studies should be accomplished.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  The examiner should 
identify any objective evidence of pain 
or functional loss due to pain.  The 
specific functional impairment due to 
pain should be identified, and the 
examiner should be requested to assess 
the extent of any pain.  The examiner  
should express an opinion as to  whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran 
describes  flare-ups), and, if feasible, 
express this  in terms of additional 
degrees of  limitation of motion on 
repeated use or during flare-ups.  

The examiner should note range of motion 
of the lumbar and cervical spines in 
degrees, and indicate if there is any 
muscle spasm or listing of the lumbar 
spine.  

In addition, based on the examination 
findings and a review of the claims 
folder, the examiner is asked to note 
whether the veteran has experienced 
incapacitating episodes (i.e., periods of 
acute signs and symptoms due to the 
service-connected low back disability 
that require bed rest prescribed by a 
physician and treatment by a physician) 
of intervertebral disc syndrome over the 
past 12 months, and to identify the total 
duration of those episodes over the past 
12 months.  

The examiner is also asked to identify 
the signs and symptoms resulting from 
intervertebral disc syndrome that are 
present constantly, or nearly so.  Any  
abnormal sciatic, peroneal, popliteal or 
other nerve findings due to 
intervertebral disc syndrome should be 
described in detail and the degree of any 
paralysis, neuritis or neuralgia should 
be set forth (i.e., mild, moderate, 
severe, complete).  All opinions and 
conclusions must be supported by complete 
rationale.   

3.  Schedule the veteran for an 
examination to assess the severity of his 
service-connected hepatitis B.  The 
examiner should note if the veteran 
suffers from daily fatigue, malaise, and 
anorexia (without weight loss or 
hepatomegaly) requiring dietary 
restriction or continuous medication; or 
whether he has incapacitating episodes 
(with symptoms such as fatigue, nausea, 
vomiting, anorexia, arthralgia, right 
upper quadrant pain) having a total 
duration of at least 2 weeks, but less 
than four weeks, during the past 12 month 
period.  The claim file must be provided 
to the examiner for review in conjunction 
with the examination and the examination 
report should reflect that fact.  All 
opinions and conclusions must be 
supported by a complete rationale.  

4.  Thereafter, readjudicate the issues 
on appeal.  If any benefit sought on 
appeal is not granted, the veteran should 
be provided a SSOC on the issue and 
afforded an appropriate opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


